Citation Nr: 1016224	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cervical spine injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1972 to July 
1976, and from February 1991 to April 1991.  The Veteran was 
also a member of the Marine Corp Reserves.  

The RO determined that new and material evidence had not been 
received to reopen the Veteran's claim for service connection 
for residuals of a cervical spine injury.  A determination on 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, 
the Board must initially address the question of whether new 
and material evidence has been presented to reopen the claim 
of service connection for residuals of a cervical spine 
injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156a (2009).

However, as will be discussed below, the Board will find that 
the claim for service connection for residuals of a cervical 
spine injury is reopened, and that it may be considered on a 
de novo basis.  The issues on the first page of this decision 
have been characterized to reflect this determination.

In February 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Winston-Salem RO.  
The hearing transcript has been associated with the claims 
folder and has been reviewed. 

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2010.  A transcript of that 
hearing has been associated with the claims file.  The 
Veteran submitted additional evidence at that hearing and 
waived RO review of this evidence.  


The issue of entitlement to service connection for residuals 
of a cervical spine injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement with 
the November 2004 rating decision that denied entitlement to 
service connection for residuals of a cervical spine injury.  
It was held that the residuals of a cervical spine injury 
were not related to service.  He was provided notice of the 
decision.

2.  The evidence received since November 2004 pertaining to 
the Veteran's residuals of a cervical spine injury, when the 
credibility is presumed for purposes of reopening, includes 
evidence that was not previously considered and which raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The November 2004 rating decision that denied service 
connection for residuals of a cervical spine injury became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a cervical 
spine injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2006, 
prior to the date of the issuance of the appealed July 2007 
rating decision.  The Board notes that this letter also 
notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in December 2006.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in December 1976 that was fully adequate for the 
purposes of determining the nature and etiology of any 
cervical spine injuries.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

The Board notes that the Veteran requested an additional 
hearing before the Board.  However, considering the Veteran's 
last hearing was in February 2010 and he is not alleging that 
any extraordinary circumstances have arisen in the course of 
his disability, the Board finds that granting this request is 
not warranted.  The evidence of record is sufficient to 
proceed with the adjudication of the claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).


Background

In a January 1977 rating action, the RO denied the Veteran 
service connection for residuals of a cervical spine injury.  
In that decision, the RO noted that while the Veteran was 
involved in an automobile accident while in service, the 
Veteran's service treatment records, related to this 
accident, were absent any complaints, findings, or treatment 
for a neck injury.  Although notified of that action, the 
Veteran did not file a timely appeal and that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In August 2004, the Veteran requested that his claim for 
service connection for residuals of a cervical spine injury 
be reopened.  In a November 2004 rating action, the RO 
continued the denial, noting that new and material evidence 
had not been received since the January 1977 decision.  
Although notified of that action, the Veteran did not file a 
timely appeal and that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In November 2006, the Veteran again requested that his claim 
for service connection for residuals of a cervical spine 
injury be reopened.  Evidence added to the record since the 
November 2004 rating action includes VA treatment records, a 
February 2009 transcript of a hearing before a Decision 
Review Officer, and the transcript of a February 2010 BVA 
Travel Board hearing before the undersigned Veterans Law 
Judge.  

Service treatment records indicate that the Veteran was seen 
in September and November 1976 for complaints of neck pain.  
When examined at a December 1976 VA examination, there was 
free range of motion of the cervical spine except turning of 
the head to the left was decreased by approximately 50 
percent of normal and tilting of the head to the left was 
decreased by approximately 50 percent of normal.  There was 
also a moderate spasm of the left trapezius muscle about its 
attachment to the neck.  A 1978 service treatment record from 
the Veteran's reserve service notes recurrent back pain.  VA 
treatment records from 2004 to the present document current 
treatment for the Veteran's cervical spine, these records 
include an October 2006 MRI report and a letter reporting a 
December 2006 cervical spine surgery.  There is also the 
Veteran's February 2009 DRO hearing testimony and his 
February 2010 BVA Travel Board hearing testimony which both 
presented evidence on the continuity of symptoms experienced 
by the Veteran since the 1976 injury.  

Analysis

The November 2004 rating action denied entitlement to service 
connection for residuals of a cervical spine injury because 
the Veteran had not submitted any new evidence since the 
January 1977 rating action.  The newly submitted evidence 
shows treatment for the cervical spine immediately following 
the Veteran's separation from active duty and his entrance 
into reserve duty.  The hearing testimonies also serve to 
establish a continuity of symptoms experienced by the Veteran 
since the 1976 in service accident.  These records bear 
directly and substantially upon the issue for consideration.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals of a cervical spine injury. 
Hodge. 


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for residuals of a cervical 
spine injury is granted.  





REMAND

The Veteran claims that his current cervical spine problems 
are related to his in service automobile accident.  

The Veteran reports and the service treatment records 
document that in June 1976 the Veteran was involved in an 
automobile accident while on active duty.  Service treatment 
records are silent to any treatment for a neck issue 
following the accident.  However, September 1976 Reserve 
treatment records immediately following the Veteran's 
separation from active duty service document complaints and 
treatment for the Veteran's cervical spine.  Additionally, 
the March 1978 Report of Medical History that the Veteran 
filled out for his reserve duty documents the Veteran's 
complaints of recurrent back pain.  

Numerous post service VA treatment records reveal treatment 
for cervical spine problems.  Records indicate that the 
Veteran underwent a posterior cervical decompression and 
fusion in December 2006.  

Additionally, the February 2009 Decision Review Officer 
hearing and the February 2010 BVA Travel Board hearing 
testimonies provided evidence that the Veteran has continued 
to experience cervical spine problems and related issues 
since his separation from active duty service.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issue of whether 
the Veteran's current cervical sine problems are related to 
or due to his in service automobile accident.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his cervical 
spine condition.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
whether his current cervical spine 
problems are related to his in service 
auto accident.  Based on a review of the 
record and an examination of the Veteran 
the physician should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current cervical spine 
problems are caused by the in service auto 
accident.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  The 
examiner should also request a complete 
history from the Veteran.  A notation to 
the effect that the record review and 
history took place should be included in 
the report of the examiner

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
to include a VA examination, the issue on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


